Citation Nr: 0613543	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  97-07 352	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a psychiatric 
disability, to include an evaluation in excess of 70 percent 
beginning April 3, 1998, an evaluation in excess of 50 
percent beginning October 26, 1993, and an initial evaluation 
in excess of 10 percent.

2.  Whether new and material evidence sufficient to reopen 
the claim of entitlement to service connection for the 
residuals of a right hand injury has been received.

3.  Entitlement to an effective date earlier than May 15, 
1990, for the grant of service connection for the psychiatric 
disorder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
February 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant has appealed the initial 10 percent rating that was 
assigned to the psychiatric disability after service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.  

In October 2004, the appellant submitted a claim for a total 
rating based on individual unemployability (TDIU).  However, 
TDIU is not an available benefit for a VA compensation 
beneficiary who has a total schedular rating.  See VAOPGCPREC 
6-99 (Precedent Opinion of the General Counsel of the VA).  
The 100 percent schedular evaluation granted in the decision 
below therefore renders the issue of entitlement to TDIU 
moot.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's November 1993 
Notice of Disagreement (NOD) (a letter from the appellant 
specifically referring to his desire for the assignment of an 
effective date in 1977 for the grant of service connection of 
his psychiatric disability instead of the May 1990 assigned 
effective date).  The Board must therefore remand that issue 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).  That issue and the issue of whether 
new and material evidence has been received on the issue of 
service connection for the residuals of a right hand injury 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A mental disorder is the appellant's only compensable 
service-connected disability.

2.  The RO assigned a 10 percent rating from May 15, 1990, a 
50 percent rating from October 26, 1993, and a 70 percent 
evaluation from April 3, 1998.

3.  The appellant's service-connected psychiatric disability 
as of May 1990 was manifested primarily by the need for 
medication and outpatient treatment psychiatric services on a 
regular basis, feelings of chronic anxiety, auditory 
hallucinations, sleep disturbances, suspicious, guarded, 
paranoid and hostile behavior, ideas of reference and 
delusions, blunted affect, agitation, a chronic angry 
disposition, circumstantial thinking, deficient hygiene, 
social isolation, poor concentration, judgment and insight, 
suicidal ideation, and the receipt of Social Security 
disability benefits based on his psychiatric condition, which 
together, are severely disabling.  

4.  The appellant's psychiatric symptoms are severe, chronic 
and long-standing in nature; they have rendered the appellant 
unable to adequately cope with everyday problems and they 
have worsened over the years despite treatment.  He has been 
assessed as being in need of medications and regular 
participation in out-patient treatment, without which he 
could possibly become a threat to the safety of himself.

5.  The appellant was unable to obtain or retain 
substantially gainful employment as a result of his 
psychiatric disability from May 15, 1990 to the present.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a 100 percent evaluation, on the basis of 
individual unemployability, for schizophrenia are met for the 
period between May 15, 1990 and the present.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.16(c), 4.129, 4.130, 
4.132 and Diagnostic Code 9204 (as in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Given the 
favorable decision granting a total schedular evaluation for 
the appellant's service-connected psychiatric disability back 
to the date of the award of service connection, it is evident 
that the facts of the case have been sufficiently developed.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, since the date of 
the reopened claim is May 15, 1990, either the previous or 
the current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected 
psychiatric disability, beginning in November 1996.  The 
appellant must be afforded review of the applicable rating 
for his psychiatric disability for all applicable periods, 
under both the old and new criteria.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Review of the claims file reveals that, on several occasions 
in the years following service, service connection was denied 
for a psychiatric disorder.  On May 15, 1990, the veteran 
filed an application to reopen a claim for service connection 
for an acquired psychiatric disorder.  Ultimately, by a 
rating decision issued by the RO in July 1993, it was 
determined that new and material evidence had been submitted 
and that service connection for schizophrenia was in order.

The appellant appealed the initial 10 percent evaluation 
assigned for the psychiatric disability addressed here; this 
evaluation was effective in May 1990.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The issue before the Board is 
consequently taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

After the appellant disagreed with the 10 percent initial 
evaluation, the RO increased the rating from 10 to 50 
percent, effective from October 26, 1993.  The RO 
subsequently increased the evaluation from 50 percent to 70 
percent, effective from April 3, 1998; however, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).

Records on file reveal that the appellant underwent a great 
deal of psychiatric treatment during the late 1980's, 
including medication and individual therapy.  The evidence of 
record also indicates that the appellant had been awarded 
disability benefits from the Social Security Administration 
(SSA) in 1979, based on his schizophrenia.

A May 1990 letter from the appellant's treating private 
psychiatrist states that the appellant had been under his 
treatment since 1985, with a diagnosis of chronic and severe 
undifferentiated type schizophrenia.  The psychiatrist stated 
that the appellant's symptoms included anxiety, general 
anger, depression, psychosis, restlessness, delusions and 
feelings of persecution.  The psychiatrist declared that the 
appellant needed supervision and that he could not function 
occupationally.

Review of the appellant's voluminous correspondence with the 
RO reflects this symptomatology.  The appellant expresses 
delusions about service in Vietnam.  He also expresses ideas 
of conspiracies and persecutory actions against him, as well 
as suicidal ideation.

The appellant underwent a VA psychiatric examination in June 
1992; he complained of poor sleep, hearing voices, poor 
memory and concentration, feeling persecuted, having no 
friends and distrusting people.  He reported irritability, 
tension and aggressive behavior that had resulted in his 
being socially isolated.  He said he experienced frequent 
suicidal ideation.  On examination, the appellant's insight 
and judgment were poor.  His mood was depressed and his 
affect was blunt, tense and guarded.  The appellant's 
concentration was fair.  The examiner concluded that the 
appellant's current GAF was 50, and that his past year GAF 
was 55.

The appellant underwent another VA psychiatric examination in 
November 1994; he said that he was always nervous, that he 
had bad thoughts and that he experienced auditory 
hallucinations.  He reported that he just stayed in his room.  
On examination, the examining psychiatrist stated that the 
appellant did not look very clean, that he looked quite 
suspicious and restless and that the general impression was 
one of a person who was chronically mentally ill.  The 
appellant seemed forgetful and his concentration was 
diminished.  The examiner stated that the appellant was 
probably delusional and that he lacked interests and goals.  
The appellant was described as wanting to be isolated all of 
the time.  His judgment was considered very poor.  The 
examiner considered the appellant to be marginally competent 
and assigned a GAF score of 55.

A VA social and industrial survey was conducted on an 
unannounced basis at the appellant's home in March 1995.  The 
appellant was dressed in clean clothes, but he was unshaven 
and had very strong body odors.  He reported hearing voices.  
He said that he was involved in the household tasks; the 
surveyor noted that the house was in a ramshackle and 
dilapidated condition.  The appellant denied social 
interaction with his neighbors; interviews with two neighbors 
confirmed this statement.  The neighbors reported that the 
appellant had been seen talking to himself and that he wore 
the same old, patched clothes all of the time.  No incidents 
of bizarre behavior were reported.

The appellant underwent another VA psychiatric examination in 
October 2002; he said that he prepared his own meals, that he 
did his own laundry and that he cleaned the house.  He 
reported that he felt sad, depressed, irritable, anxious and 
restless.  He complained of insomnia and increased tension.  
He reported social isolation and feelings of persecution.  On 
examination, the appellant had adequate hygiene.  There was 
evidence of delusions of persecution and ideas of reference.  
The appellant's abstraction ability was impaired; his 
judgment and insight were fair.  The examiner rendered a GAF 
score of 40.

Review of the private psychiatric records for the appellant 
reveals that he reported auditory hallucinations, insomnia 
and anxiety in June 1998.  The psychiatrist noted in November 
1998 that the appellant was referential and paranoid.  The 
auditory hallucinations and paranoid delusions were noted 
again in January 1999.  In March 1999, the doctor noted 
careless personal grooming and intolerance to stress.  In 
November 1999, the appellant reported bizarre complaints.  In 
April 2001, he reported visual hallucinations in addition to 
his auditory hallucinations.  In June 2001, he exhibited 
ideas of reference.  In November 2002, he said that his 
condition was practically the same.  In January 2003, the 
psychiatrist said that the appellant was somewhat illogical 
and that he expressed ideas of reference.  The appellant 
continued to be prescribed multiple psychotropic medications 
as of October 2004.

The criteria for rating schizophrenia in effect prior to 
November 7, 1996, provided at 38 C.F.R. § 4.132, Diagnostic 
Code 9204, that a 10 percent evaluation was warranted when 
there was emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
when there was considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people and the symptoms resulted in such reduction in 
flexibility, efficiency and reliability levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
required severe impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce severe industrial impairment.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual had to be demonstrably unable to 
obtain or retain employment.

Applicable regulations also provided that, in a case in which 
the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, a 100 percent 
schedular evaluation under the appropriate diagnostic code 
would be assigned.  38 C.F.R. § 4.16(c).

In the appellant's case, the Board finds that the evidence of 
record demonstrates that the appellant's service-connected 
psychiatric disorder has produced severe social and 
industrial impairment.  The May 1990 report of the 
appellant's private treating psychiatrist contained a medical 
opinion saying exactly that.  The doctor stated that the 
appellant's diagnosis was chronic and severe undifferentiated 
schizophrenia and that the appellant was in need of 
supervision.  The psychiatrist concluded that the appellant 
was unable to function occupationally.  The litany of the 
appellant's severe symptomatology is reiterated throughout 
his VA examination reports and his private treatment records.  
The evidence of record also indicates that the appellant has 
delusions about serving in Vietnam, that he has referential, 
circumstantial and persecutory thoughts, that he experiences 
hallucinations and delusions, that his personal hygiene is 
marginal intermittently, that he is socially isolated, that 
he experiences suicidal ideation and that he is generally 
angry, depressed, frustrated and anxious.  

The evidence of record also shows that all of this 
symptomatology was demonstrated by the appellant in 1990.  
The evidence of record demonstrates that the appellant's 
symptomatology has changed little over the years pertinent to 
this appeal.  The evidence of record contains competent 
medical evidence that the appellant was unemployable as of 
May 1990.  However, the Board also finds that the appellant's 
psychotic manifestations beginning in May 1990 have not 
produced total social and industrial inadaptability.  The 
Board therefore finds that the appropriate rating for the 
appellant's psychiatric disorder was 70 percent, beginning 
May 15, 1990, under criteria in effect prior to November 7, 
1996. 

Furthermore, as the appellant's schizophrenia was his only 
service-connected disability and as this psychiatric 
disability clearly had precluded substantially gainful 
employment, a 100 percent evaluation is in order pursuant to 
38 C.F.R. § 4.16(c), and that evaluation will be assigned for 
the period from May 15, 1990 onward.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.132 and Diagnostic Code 9204, as in effect 
prior to November 7, 1996.  Such being the case, the Board 
does not need to address the issue of entitlement to benefits 
under the revised regulations and rating schedule for 
psychiatric disorders which became effective November 7, 
1996.


ORDER

An evaluation of 100 percent pursuant to 38 C.F.R. § 4.16(c) 
for schizophrenia is granted under criteria in effect prior 
to November 7, 1996, effective from May 15, 1990, subject to 
governing criteria for the payment of monetary awards.


REMAND

The appellant is seeking to reopen his claim of entitlement 
to service connection for the residuals of a right hand 
injury; this claim was last denied in a February 1989 Board 
decision.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Although notification letters dated in October 2002, and 
September 2004, were issued in this matter, they do not 
comply with the Kent ruling.  

In addition, after the appellant received notice of the July 
1993 rating decision that granted his claim for service 
connection for a psychiatric disorder and assigned an 
effective date of May 15, 1990 for that grant of service 
connection, he expressed disagreement with the assigned 
effective date in a letter submitted in November 1993.  The 
claims file does not contain any Statement of the Case (SOC) 
issued in response to the appellant's November 1993 Notice of 
Disagreement (NOD).  The Board must therefore remand the 
effective date issue for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The claims are therefore REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will advise the appellant 
of what evidence would substantiate his 
petition to reopen his claim of 
entitlement to service connection for the 
residuals of a right hand injury that was 
last denied in a February 1989 Board 
decision.  

Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the appellant of 
the evidence and information that is 
necessary to reopen this claim and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the appellant.  He should also 
be told to provide any evidence in his 
possession pertinent to his right hand 
injury claim.  38 C.F.R. § 3.159 (2005).

In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the appellant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2001).

2.  The RO should take such additional 
development action(s) as it deems proper 
with respect to the right hand claim on 
appeal, including arranging for any and 
all appropriate VA examinations, and 
following all applicable regulations and 
directives implementing the provisions of 
the VCAA delineating VA's duties 
regarding notice and development.  

3.  Upon receipt of any VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

4.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim to 
reopen.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  The RO should re-examine the 
appellant's claim for an earlier 
effective date for the grant of service 
connection for his psychiatric 
disability.  If no additional development 
is required, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29 
(2005), unless the matter is resolved by 
granting the benefit sought, or by the 
appellant's withdrawal of the NOD.  If, 
and only if, the appellant files a timely 
substantive appeal, should this issue be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


